Shafter, J., dissenting:
I agree to all the positions taken in the leading opinion save one, and on the ground of such limited disagreement I cannot concur in the reversal of the judgment. The point of dissent is as to the true meaning of the word “file,” as used in the two hundred and twenty-ninth section of the Practice Act. Its meaning is to be determined, as I apprehend, with reference to the object which the filing is intended to secure, and to other statute provisions in pari materia. The opposite view is that the meaning of the word is to be fixed by the abstract definition of the term, and without the reference named. As between the two methods of interpretation, I do not permit myself to doubt that the one first suggested is the true one. Fortunately, my brethren and myself are in accord as to the object intended to be secured by the filing. It is not the safe keeping of the certificate, but notice to third per*319sons of its existence and contents. Publicity, then, is the end, and filing the document is the means by which that result is proposed to be secured. The word “file” carries with it the idea that a minute is to be made on the instrument of the fact that the paper has been deposited in the office of the Recorder, and of the time when such deposit was made. Read in the light of the admitted purpose, the word further involves the idea that the certificate is to be kept continuously in official custody, or else we are driven to the necessity of holding that it is a matter of legal indifference as to 'where or by whom it is tó bq kept after it has once been deposited and indorsed ; which would be to say that it is of no legal moment whether the filing is to be kept linked to its purpose or not—that is to say, that the law is careless whether its objects are defeated or fulfilled. That the law is not inattentive to the place in which the certificate is kept within the office, is apparent from the further fact that it is provided by the twenty-second section of the Act relating to Recorders, (Woods’ Dig. 609,) that all maps, charts, surveys and other papers on file therein, (the Recorder’s office,) shall, during all office hours, be open for the inspection of any person who may desire to inspect them, and may be inspected without charge. The right of personal inspection is diere put as a principal right vested in third persons, and they can claim everything by implication necessary to make the principal right reasonably available. Now if the certificate in this°case was put in an unsuitable place, that is, in a place where in fact or by legal conclusion an “ inspection ” of it would not be facilitated but prevented, or substantially hindered instead, the paper would be thereby severed from its end, and the legal antecedent, to notice by construction, would utterly fail. Though we cannot determine, as a general thing, what would be suitable places in which to keep files in Recorders’ offices at large, or in the office of any given Recorder, still on the facts of this case we know as matter of law where the suitable place was for keeping the certificate in question. The case finds in effect that files of that class were kept in a particular place within the *320office, and that the certificate in question was neither kept in that place nor put there in the first instance. The paper was therefore out of relation to the appointed purpose from the beginning, and the case is stronger by that much than it would have been if the paper had once been brought into connection with the object, and the connection had been broken by a subsequent removal of it from the office, or by shifting its position within the office to other than a suitable place. I apprehend, therefore, that we can say in this case that the suitable place for keeping the certificate in question was the place at or in which certificates of sale were kept, according to the habit or custom of the office in which it was lodged, and that every other place, how suitable soever it may have been for the purpose of preserving the paper as such, was unsuitable for the purpose of facilitating inspection of it by third persons, and therefore legally unsuitable as a basis upon which to raise a presumption that the defendant had notice of the existence and contents of the certificate. The custom of the office referred to must be presumed to have been known to the public, and the defendant had a right to expect that the custom would, and a right to claim that it should be adhered to in this instance for his advantage. The circumstance that the defendant had the right to inquire of the Recorder concerning the existence of a certificate of sale of the land in question, and a right to claim true replies, does not in my judgment vary the result; for that right is no part of the basis upon which notice by construction arises—nor is it in itself evidence of notice in fact. Nor is it of any avail to say, if the certificate was put and kept in any unsuitable place, that the fault was not that of the party, but of the Recorder, and that the plaintiff therefore ought not to be deprived of the benefit of the statute presumption. But that position cannot be held in view of the decision in Chamberlin v. Bell, 7 Cal. 292. The question there was whether the record of a prior deed, the record not being a true copy of the original in the matter of the land conveyed, operated as a notice to a subsequent purchaser. It was argued that the mistake was the mistake of *321the Recorder, and not of the grantee in the deed, and that notice therefore should be intended nevertheless. But the Court considered that the basis of the presumption was artificial—a statute creation—and that if the prescribed ground failed, the presumption failed, without reference to the cause of the false registration or to the question of who was responsible for it. The decision is fully sustained by Sanger v. Craigue, 10 Vt. 555; Jennings v. Wood, 20 Ohio, 266; Frost v. Beekman, 1 John. Ch. 288. For these reasons I think the judgment should be affirmed.
Mr. Justice Rhodes expressed no opinion.